DETAILED ACTION
1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Ogawa (US 2013/0110371 A1). 	1) Regarding claims 1 and 18, Ogawa discloses a display device (Fig. 2: driving assisting apparatus 19) included in a vehicle (¶0040), the display device comprising: 	a communication unit (Fig. 2: GPS communication unit 32 and/or infrastructure communication unit 38 in combination with the ECU 20) configured to receive vehicle driving information (¶0039-40; ¶0051-55; ¶0059 with regard to the light cycle information being acquired by the infrastructure communication unit 38); 	a display (Figs. 2-3: display device 42), and  	a controller (Fig. 2: target vehicle-speed control unit 20a),  	wherein the controller is configured to: 		calculate a speed range based on the received vehicle driving information (¶0059), and 		control the display to display a graphic object representative of the calculated speed range on the display (¶0059, with regard to the determined speed range being displayed in the speed display area; see ¶0073; ¶0095; Fig. 6 for further details of the displayed speed range, specifically element 60 provided within the scale display unit of the speed display area 48a). 	2) Regarding claim 2 and 19, Ogawa discloses wherein the controller is configured to calculate the speed range based on traffic signal information (¶0059). 	3) Regarding claims 3 and 20, Ogawa discloses wherein the controller is configured to calculate, based on the traffic signal information and a predetermined area (Fig. 1 with regard to corresponding intersection where the traffic light providing the traffic light cycle information), a plurality of speed ranges (Figs. 6-7), each of the plurality of speed ranges providing a speed range to keep the vehicle moving without stopping for entering the predetermined area (¶0059; ¶0073; ¶0095) or to stop the vehicle before entering the predetermined area (¶0074; Fig. 7). 	4) Regarding claim 4, Ogawa discloses wherein the controller is configured to control the display to display a plurality of graphic objects corresponding to the calculated plurality of speed ranges (Figs. 6-7 with regard to the outline square segments forming the full speed range). 	5) Regarding claim 10, Ogawa discloses wherein the controller is configured to control the communication unit to output a notification based on a speed of the vehicle relative to the calculated speed range in a predetermined time (¶0010; ¶0019; ¶0075-77). 	6) Regarding claim 11, Ogawa discloses wherein the controller is configured control the display terminate the displayed graphic object based on speed of the vehicle relative to the calculated speed range in a predetermined time (¶0075). 	7) Regarding claim 12, Ogawa discloses wherein the controller, based on a speed of the vehicle relative to the calculated speed range in a predetermined time, is configured to calculate a second speed range that modify at least one of a size or a position of the graphic object according to the calculated second speed range (Ogawa discloses, in ¶0075 with reference to Fig. 4 illustrating that after a speed range is displayed at steps [s20-s30] or [s24-s30], the calculating speed range begins again, hence another speed range different from the first speed range can be calculated which may result in the set target being set to 0, s26. Fig. 7 illustrates that the speed range would be located at a different location than Fig. 6). 	8) Regarding claim 13, Ogawa discloses wherein the controller is configured to calculate the speed range based on speed limit information on a driving road (¶0043; ¶0096). 	9) Regarding claim 14, Ogawa discloses wherein the controller is configured to calculate the speed range based on driving mode information set in the vehicle (Fig. 1 illustrates the vehicles 10 going in a forward direction, hence the gear selector is set to be in a forward driving mode. Therefore, see the rejection of claims 1 and 18 addresses the limitation, see analysis of the rejection of claim 1). 	10) Regarding claim 16, Ogawa discloses wherein the controller is configured to calculate the speed range based on a vehicle location relative to a predetermined area (¶0011; Fig. 1 with regard to the relative distance of vehicle 10 to a corresponding intersection where the traffic light providing the traffic light cycle information). 	11) Regarding claim 17, Ogawa discloses wherein the controller is configured to calculate the speed range based on status information of the vehicle (Fig. 5 with regard to the speed range calculating involving the current vehicle speed, which can interpreted as using a current speed status of the vehicle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Nakamura (US 2006/0195257 A1). 	1) Regarding claim 5, as per the limitation wherein the displayed plurality of graphic objects includes a graphic object with a predetermined color corresponding to a location of the vehicle. 	In the art of displaying information concern intersection guidance, Nakamura discloses, in ¶0043 with reference to Fig. 3, the concept of displaying color indication (e.g., orange) indicative of a remaining distance to an intersection (corresponding to location monitoring of the vehicle as it travels toward the intersection). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying color indication indicative of a remaining distance to an intersection as taught by Nakamura, with the motivation to enhance the guidance features of the system.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Hirasago (US 2002/0133285 A1).
 	1) Regarding claim 15, as per the limitation wherein the controller is configured to calculate the speed range based on information associated with a predetermined safe distance from another vehicle. 	Hirasago discloses, in ¶0006; ¶0057-58 with reference to Figs. 3A-C, the concept of calculating a speed range based on inter-vehicle distance (corresponding to a predetermined safe distance). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of calculating a speed range based on inter-vehicle distance as taught by Hirasago, into the system as taught by Ogawa, with the motivation to enhance the safety features of the system.
Allowable Subject Matter
Claim(s) 6-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 9266429 B2, system determining speed ranges to be displayed. 	US 20200265715 A1, system calculating speed ranges based of relative location/distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684